





EXHIBIT 10.2


Adobe Inc.
2003 Equity Incentive Plan
2019 Performance Share Program
Adopted: January 24, 2019
1.Purpose. The Adobe Inc. 2019 Performance Share Program (the “Program”),
established under the Adobe Inc. 2003 Equity Incentive Plan, as amended (the
“Plan”), is intended to provide equity incentive compensation to individuals who
make a significant contribution to the performance of Adobe Inc. (the
“Company”). Program objectives are to: (a) focus key Employees on building
stockholder value, (b) provide significant award potential for achieving
outstanding Company performance, and (c) enhance the ability of the Company to
attract and retain highly talented and competent individuals.


2.Definitions.


Defined terms not explicitly defined in this Program but defined in the Plan
will have the same definitions as in the Plan.
(a)“Actual Award” means the number of shares of Stock subject to an Award of
Performance Shares credited under the Program to a Designated Participant
following a Performance Period, based on achievement of applicable Performance
Goals during a Performance Period.


(b)“Board” means the Board of Directors of the Company.


(c)“Certification Date” means the date on which the Committee certifies the
achievement of the Performance Goal(s) following the applicable Performance
Period with respect to an Award.


(d)“Committee” means a committee of one or more members of the Board appointed
by the Board to administer the Plan.


(e)“Disability” means, with respect to a Designated Participant, the inability
of such Designated Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, as provided in Sections 22(e)(3)
and 409A(a)(2)(C)(i) of the Code.


(f)“Designated Participant” means a key Employee of the Company or any other
Participating Company who is designated by the Committee in writing to
participate in the Program.


(g)“Performance Period” means the period of time selected by the Committee over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Designated Participant’s right to an Actual Award. At
the discretion of the Committee, a Performance Period may be divided into
shorter periods (for example, fiscal quarters of the Company) over which the
attainment of one or more Performance Goals will be measured.


(h)“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.




1

--------------------------------------------------------------------------------




3.How Awards Are Earned Under the Program.


(a)General Program Description. The Program provides the opportunity for certain
key Employees to earn shares of Stock based on the performance of the Company.
In general, the Committee will select certain key Employees to participate in
the Program at the beginning of a Performance Period. Upon selection to
participate in the Program, each such Designated Participant will be granted an
Award pursuant to which a specified number of shares of Stock can be earned as
an Actual Award by such Designated Participant if (i) specified levels of
applicable Performance Goals are achieved during the Performance Period, and
(ii) the Designated Participant continues to render Service during the entire
Performance Period and any applicable vesting period, as determined by the
Committee. If the Performance Goal(s) require a specified threshold level of
achievement and such threshold Performance Goal is not achieved during the
Performance Period, the Designated Participant will not earn any shares of Stock
under such Award. The methodology for determining the number of shares of Stock
that may become eligible to be earned based on the levels of achievement of the
Performance Goals under an Award and the Actual Award, if any, that will become
payable to a Designated Participant in respect of a Performance Period is set
forth in the attached Exhibit A. In no event may an Award of Performance Shares
be granted to a Designated Participant such that the number of shares of Stock
that could be earned by such Designated Participant thereunder would exceed one
million five hundred thousand (1,500,000) shares of Stock for each full fiscal
year of the Company contained in the Performance Period for such Actual Award
(subject to adjustment as provided in Section 4.2 of the Plan). For avoidance of
doubt, if an Award of Performance Shares is granted with a Performance Period
covering three fiscal years, then the Actual Award would be capped at four
million five hundred thousand (4,500,000) shares of Stock.


(b)Designated Participants. Each key Employee of the Company or any other
Participating Company who is designated by the Committee in writing for
participation in the Program for a particular Performance Period will be
eligible to earn shares of Stock pursuant to Awards with respect to such
Performance Period. The Committee may designate a key Employee who commences
Service after the beginning of a particular Performance Period as eligible to
receive a prorated Award for such Performance Period. The determination as to
whether an individual is a Designated Participant will be made by the Committee,
in its sole discretion, and such determination will be binding and conclusive on
all persons.


No Employee will have any right to be a Designated Participant in the Program,
to continue as a Designated Participant, or to be granted an Award or to earn an
Actual Award under the Program. The Company is not obligated to give uniform
treatment (e.g., number of shares subject to Awards) to Employees or Designated
Participants under the Program. Participation in the Program as to a particular
Performance Period does not convey any right to participate in the Program as to
any other Performance Period.
(c)Performance Goals. The Performance Goals for a particular Performance Period
and their relative weights, if any, are determined by the Committee, in its sole
discretion. The Committee also may establish, in its sole discretion,
Performance Goals for annual, quarterly or other periods within the applicable
Performance Period. The Performance Goals for a Performance Period or for
shorter periods within a Performance Period are not required to be identical to
the Performance Goals for any other Performance Period or shorter period within
a Performance Period. The Committee may establish Performance Goals for the
Company that differ from those established for one or more other Participating
Companies and may establish different Performance Goals for each Designated
Participant or for groups of Designated Participants.


4.Other Program Provisions.


(a)Distribution of Actual Awards. Assessment of actual performance,
determination of Actual Awards and the distribution of shares of Stock in
respect of Actual Awards will be subject to (i) certification by the Committee
that the applicable Performance Goals and other terms of the Program have been
met, and (ii) the Designated Participant’s continued Service through any
applicable vesting period. Unless an Actual Award provides otherwise, shares of
Stock that are credited to a Designated Participant as an Actual Award will be
distributed to the Designated Participant (or the Designated Participant’s heirs
in the case of death) within thirty (30) days following the applicable vesting
date. Notwithstanding the foregoing, if the Company has provided a Designated
Participant with a plan or program by which to defer distribution of such shares
of Stock and the Designated Participant has made an effective


2

--------------------------------------------------------------------------------




election to defer such distribution under such plan or program, such shares will
be distributed to the Designated Participant (or the Designated Participant’s
heirs in the case of death) in accordance with such election. It is the intent
that this Program comply with the requirements of Section 409A so that none of
the payments to be provided hereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.


(b)Withholdings. Subject to Section 14 of the Plan and the applicable Award
Agreement, the Company will withhold shares of Stock otherwise deliverable to
the Designated Participant in satisfaction of any federal, state or local tax
withholding obligation relating to the delivery of Stock under the Actual Award,
but the Company will not withhold a number of shares with a fair market value in
excess of the applicable tax withholdings determined by application of the
minimum required statutory rates.


(c)Employment and Termination. In order to receive shares of Stock in respect of
an Actual Award under the Program, a Designated Participant must continue to
render Service to the Company or any other Participating Company during the
entire Performance Period, and for any applicable vesting period as determined
by the Committee, except as otherwise provided under the terms of the applicable
Award Agreement.
  
(d)No Employment or Service Rights. Nothing in the Program or any instrument
executed or Award granted pursuant to the Program will (i) confer upon any
Employee or Designated Participant any right to continue to be retained in the
employ or service of the Company or any other Participating Company, (ii) change
the at-will employment relationship between the Company or any other
Participating Company and an Employee or Designated Participant, or (iii)
interfere with the right of the Company or any other Participating Company to
discharge any Employee, Designated Participant or other person at any time, with
or without cause, and with or without advance notice.


(e)Program Administration. The Committee will be responsible for all decisions
and recommendations regarding Program administration and retains final authority
regarding all aspects of Program administration, the resolution of any disputes,
and application of the Program in any respect to a Designated Participant. All
determinations and interpretations made by the Committee in good faith will not
be subject to review by any person and will be final, binding and conclusive on
all persons. The Committee may, without notice, amend, suspend or terminate the
Program; provided, however, that no such action may adversely affect any
then-outstanding Award unless (i) expressly provided by the Committee and (ii)
with the consent of the Participant, unless such action is necessary to comply
with any applicable law, regulation or rule.


(f)Stockholder Rights. No Designated Participant will be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Stock subject to an Award (including, without limitation, the right to receive
dividends) unless and until such Designated Participant has received an Actual
Award under the Program, has vested in the shares subject to the Actual Award
and has received delivery of such shares; provided, however, that a plan or
program by which receipt of shares of Stock in respect of an Actual Award may be
deferred may provide for the crediting of dividend equivalent rights.


(g)Recoupment. Any amounts paid, or Shares issued, under this Program will be
subject to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. No recovery of compensation under such a clawback
policy will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.


(h)Validity. If any provision of the Program is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Program.


(i)Governing Plan Document. The Program is subject to all the provisions of the
Plan and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated


3

--------------------------------------------------------------------------------




and adopted by the Committee, the Board or the Company pursuant to the Plan. In
the event of any conflict between the provisions of this Program and those of
the Plan, the provisions of the Plan will control.




4

--------------------------------------------------------------------------------








EXHIBIT A


2019 PERFORMANCE SHARE PROGRAM
AWARD CALCULATION METHODOLOGY


Parameter


Description


Designated Participants
Certain Vice Presidents and above (or equivalent) as designated by the
Committee.


Award Agreements
Each Designated Participant will be eligible to earn shares of Stock pursuant to
an Award of Performance Shares. Each Award will be approved by the Committee and
set forth in each Award Agreement. Each Award Agreement will set forth the
Award’s Target Number of Shares of Stock (the “Target Shares”).
Performance Share Award
Performance Period:  The Company’s fiscal years 2019 through 2021.


Performance Goal:  The number of shares of Stock that may be earned under an
Award is determined by the level of achievement, over the Performance Period, of
the total stockholder return (“TSR”) of the Company as compared to the TSR of
the companies that, as of December 1, 2018, comprise the NASDAQ-100 Index (the
“Index Companies,” as listed below), expressed in terms of the Company’s
percentile rank (“Percentile Rank”) among the Index Companies. For the avoidance
of doubt, the Percentile Rank calculation will be inclusive of Adobe’s TSR. The
TSR of the Company and each Index Company will be measured as: The ninety (90)
consecutive calendar day average closing sales price of a share of the
applicable company’s common stock ending on November 30, 2018, as adjusted for
dividends and stock splits, as applicable, compared to the ninety (90)
consecutive calendar day average closing sales price of a share of such
company’s common stock ending on December 3, 2021, as adjusted for dividends and
stock splits, as applicable.


Upon achievement of the Target Percentile Rank, which is the 50th Percentile,
100% of the Target Shares will become eligible to be earned. For each Percentile
Rank achieved by the Company below the Target Percentile Rank (but not below the
Threshold Percentile Rank, which is the 25th Percentile), the number of shares
of Stock that will become eligible to be earned will be decreased by increments
of two and one-half percent (2.5%), rounded up to the nearest whole percent. As
an example, if the Company achieves the 43rd Percentile Rank, then 83% of the
Target Shares will become eligible to be earned: 100%-((50‑43)*2.5%)=82.5%,
rounded up to 83%.


If the Percentile Rank achieved by the Company is below the Threshold Percentile
Rank, no shares of Stock subject to the Award will become eligible to be earned.


If the Company’s TSR is not positive, then the maximum number of shares of Stock
that may become eligible to be earned will be capped at 100% of the Designated
Participant’s Target Shares.


If the Company’s TSR is positive, the Company’s achievement of a Percentile Rank
that exceeds the Target Percentile Rank will increase the number of shares of
Stock that will become eligible to be earned by increments of two and one-half
percent (2.5%), rounded up to the nearest whole percent; provided, however, that
the maximum number of shares of Stock that may become eligible to be earned will
be capped at 200% of the Designated Participant’s Target Shares.


The table below provides examples of the number of Shares that would be earned
under an Award upon the Company’s achievement of TSR resulting in the following
Percentile Rank as compared to each of the Index Companies’ TSRs:



5

--------------------------------------------------------------------------------







 
Company Percentile Rank as Compared to Index Companies
Shares of Stock That May Be Earned
(as a Percentage of Target Shares)
Below 25th 
(“Threshold Percentile Rank”)
0%
25th 
38%
35th 
63%
50th 
(“Target Percentile Rank”)
100% (Maximum if Company TSR is not positive)
75th 
163% (Only if Company TSR is positive)
90th 
200% (Only if Company TSR is positive)
100th 
200% (Only if Company TSR is positive)
Actual Award Determination
Any partial share of an Actual Award will be rounded down to the next whole
share.


In no event will an Actual Award exceed one million five hundred thousand
(1,500,000) shares of Stock for each full fiscal year of the Company contained
in the Performance Period for such Actual Award (subject to adjustment as
provided in Section 4.2 of the Plan).
Index Companies
If any of the Index Companies listed below no longer has a measurable TSR (e.g.,
delisted or acquired) as of the date of calculation of the achievement of the
Performance Goal by the Company following the Performance Period, such Index
Company will be removed from the calculation.


There are 103 companies in the NASDAQ 100 as of December 1, 2018.


NASDAQ-100 Index Companies as of December 1, 2018:





 
 
Ticker
Company
 
Ticker
Company
1
ATVI
Activision Blizzard Inc.
53
JD
JD.com Inc.
2
ADBE
Adobe Inc.
54
KLAC
KLA-Tencor Corporation
3
ALXN
Alexion Pharmaceuticals Inc.
55
KHC
Kraft Heinz Company
4
ALGN
Align Technology Inc.
56
LRCX
Lam Research Corporation
5
GOOGL
Alphabet Inc.
57
LBTYA
Liberty Global plc
6
GOOG
Alphabet Inc.
58
LBTYK
Liberty Global plc
7
AMZN
Amazon.com Inc.
59
MAR
Marriott International
8
AAL
American Airlines Group Inc.
60
MXIM
Maxim Integrated Products Inc.
9
AMGN
Amgen Inc.
61
MELI
MercadoLibre Inc.
10
ADI
Analog Devices Inc.
62
MCHP
Microchip Technology Incorporated
11
AAPL
Apple Inc.
63
MU
Micron Technology Inc.
12
AMAT
Applied Materials Inc.
64
MSFT
Microsoft Corporation
13
ASML
ASML Holding NV
65
MDLZ
Mondelez International Inc.
14
ADSK
Autodesk Inc.
66
MNST
Monster Beverage Corporation
15
ADP
Automatic Data Processing Inc.
67
MYL
Mylan N.V.
16
BIDU
Baidu, Inc.
68
NTES
NetEase Inc.
17
BIIB
Biogen Inc.
69
NFLX
Netflix Inc.
18
BMRN
BioMarin Pharmaceutical Inc.
70
NVDA
NVIDIA Corporation



6

--------------------------------------------------------------------------------







19
BKNG
Booking Holdings Inc.
71
NXPI
NXP Semiconductors NV
20
AVGO
Broadcom Inc.
72
ORLY
O'Reilly Automotive Inc.
21
CDNS
Cadence Design Systems Inc.
73
PCAR
PACCAR Inc.
22
CELG
Celgene Corporation
74
PAYX
Paychex Inc.
23
CERN
Cerner Corporation
75
PYPL
PayPal Holdings Inc.
24
CHTR
Charter Communications Inc.
76
PEP
PepsiCo Inc.
25
CHKP
Check Point Software Technologies Ltd.
77
QCOM
Qualcomm Inc.
26
CTAS
Cintas Corporation
78
QRTEA
Qurate Retail Inc.
27
CSCO
Cisco Systems Inc.
79
REGN
Regeneron Pharmaceuticals Inc.
28
CTXS
Citrix Systems Inc.
80
ROST
Ross Stores Inc.
29
CTSH
Cognizant Technology Solutions Corporation
81
STX
Seagate Technology PLC
30
CMCSA
Comcast Corporation
82
SHPG
Shire plc
31
COST
Costco Wholesale Corp.
83
SIRI
Sirius XM Holdings Inc.
32
CSX
CSX Corporation
84
SWKS
Skyworks Solutions Inc.
33
CTRP
Ctrip.com International Ltd.
85
SBUX
Starbucks Corporation
34
DLTR
Dollar Tree Inc.
86
SYMC
Symantec Corporation
35
EBAY
eBay Inc.
87
SNPS
Synopsys Inc.
36
EA
Electronic Arts Inc.
88
TMUS
T-Mobile US Inc.
37
EXPE
Expedia Inc.
89
TTWO
Take-Two Interactive Software Inc.
38
ESRX
Express Scripts Holding Company
90
TSLA
Tesla Inc.
39
FB
Facebook Inc.
91
TXN
Texas Instruments Incorporated
40
FAST
Fastenal Company
92
FOXA
Twenty-First Century Fox Inc.
41
FISV
Fiserv Inc.
93
FOX
Twenty-First Century Fox Inc.
42
GILD
Gilead Sciences Inc.
94
ULTA
Ulta Beauty Inc.
43
HAS
Hasbro Inc.
95
VRSK
Verisk Analytics Inc.
44
HSIC
Henry Schein Inc.
96
VRTX
Vertex Pharmaceuticals Incorporated
45
HOLX
Hologic Inc.
97
VOD
Vodafone Group Plc
46
IDXX
IDEXX Laboratories Inc.
98
WBA
Walgreens Boots Alliance Inc.
47
ILMN
Illumina Inc.
99
WDC
Western Digital Corp.
48
INCY
Incyte Corporation
100
WDAY
Workday, Inc.
49
INTC
Intel Corporation
101
WYNN
Wynn Resorts Limited
50
INTU
Intuit Inc.
102
XEL
Xcel Energy Inc.
51
ISRG
Intuitive Surgical Inc.
103
XLNX
Xilinx Inc.
52
JBHT
J.B. Hunt Transport Services Inc.
 
 
 



7